

115 HR 77 IH: Providing Accountability Through Transparency Act of 2017
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 77IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Luetkemeyer (for himself and Mr. Goodlatte) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require each agency, in providing notice of a rule making, to include a link to a 100 word plain
			 language summary of the proposed rule.
	
 1.Short titleThis Act may be cited as the Providing Accountability Through Transparency Act of 2017. 2.Requirement to post a 100 word summary to regulations.govSection 553(b) of title 5, United States Code, is amended—
 (1)in paragraph (2) by striking ; and and inserting ;; (2)in paragraph (3), by striking the period at the end and inserting ; and; and
 (3)by inserting after paragraph (3) the following:  (4)the internet address of a summary of not more than 100 words in length of the proposed rule, in plain language, that shall be posted on the internet website under section 206(d) of the E-Government Act of 2002 (44 U.S.C. 3501 note) (commonly known as regulations.gov);.
			